DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase which can be implied (i.e. “In one embodiment…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cronau (EP0096431 – listed on Applicant’s 11/13/2020 IDS, machine translation attached) in view of Sogo (JPH08226117 – listed on Applicant’s 11/13/2020 IDS, machine translation attached).

Regarding claims 1, 8, and 15, Cronau discloses (Figs. 1-6) a sample confinement tool (see par. [0006]), comprising:

a second end (i.e. the bottom end of pipe 4: see Fig. 2);
wherein the sample confinement tool is operable to:
insert a predetermined depth below a ballast surface (as shown in Figs. 2 and 6; [0006]);
collect a ballast sample within the second end of the sample confinement tool (i.e. take a drill core: [0017]-[0018]);
confine the ballast sample within the second end of the sample confinement tool (implicit: core is taken [0017]-[0018]); and
release the ballast sample into a sample receptacle (implicit: the sample is removed and transported somewhere else: [0018]).
Cronau does not disclose confining the ballast sample by mechanically compressing the ballast sample; and releasing the ballast sample by mechanically decompressing the ballast sample.
Sogo discloses (Figs. 1-7) confining the ballast sample by mechanically compressing the ballast sample (i.e. when the jaws 11A/11B close around the sample: [0014]; Figs. 2-3 and 7); and releasing the ballast sample by mechanically decompressing the ballast sample (i.e. when the jaws 11A/11B open after taking the sample: [0014]; Figs. 1 and 2).
Since the art recognizes that Sogo’s soil excavating device is an equivalent of Cronau’s soil/ballast sampling device, and known for the same purpose of taking soil samples, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cronau’s device/method to include confining the ballast sample by 
The apparatus of Cronau in view of Sogo, as applied above in the rejection of claims 1 and 8, would perform the method and meet the limitations of claim 15.

Regarding claims 2, 3, 9, 10, 16, and 17, Cronau is applied as above, but does not disclose a first steel member; a second steel member coupled to the first steel member, a portion of the second steel member overlapping the first steel member; and a hydraulic actuator; the hydraulic actuator is operable to: rotate the second steel member in a first direction relative to the first steel member to mechanically compress the ballast sample; and rotate the second steel member in a second direction relative to the first steel member to mechanically decompress the ballast sample.
Sogo discloses a first steel member 11A [0014]; a second steel member 11B [0014] coupled to the first steel member 11A, a portion of the second steel member 11B overlapping the first steel member 11A (when viewed from a horizontal direction facing on of the members 11A or 11B: see Figs. 1-3); and a hydraulic actuator 131 [0024]; and the hydraulic actuator 131 is operable to: rotate the second steel member 11B (as shown in Fig. 2) in a first direction relative to the first steel member 11A (i.e. towards) to mechanically compress the ballast sample (as shown in Figs. 2 and 3); and rotate the second steel member 11B in a second direction relative to the first steel member  11A (i.e. away from) to mechanically decompress the ballast sample (i.e. when the jaws 11A/11B open after taking the sample: [0014]; Figs. 1 and 2).


Regarding claims 4, 11, and 18, Cronau is applied as above, but does not disclose the sample confinement tool is a hollow square tube that is approximately four feet in length, approximately eight inches in depth, and approximately eight inches in width.
However, such a modification would be merely a change in shape, which is obvious – see MPEP 2144.04(IV)(B); and would also be merely a change in size/proportion of the device, which is also obvious – see MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cronau’s device/method so that the sample confinement tool is a hollow square tube that is approximately four feet in length, approximately eight inches in depth, and approximately eight inches in width.

Regarding claim 14, Cronau discloses (Figs. 1-6) the first end is coupled to a driving tool 2 [0010]; and the ballast surface is a bed of a railroad track (as shown in Figs. 1-2; [0006]).

s 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cronau (EP0096431) in view of Sogo (JPH08226117), and further in view of Koehne (U.S. Patent 4,393,691).

Regarding claims 5, 12, and 19, Cronau’s modified device is applied as above, but does not disclose the sample confinement tool is coupled to one or more hydraulic lines.
Sogo discloses the sample confinement tool is coupled to one or more hydraulic lines 132 [0024]-[0025].
Cronau also does not disclose the one or more hydraulic lines are coupled to a hydraulic circuit of the heavy-duty vehicle.
Koehne discloses (Figs. 1-7) the one or more hydraulic lines are coupled to a hydraulic circuit of the heavy-duty vehicle (col. 8, lines 31-48).
Since the art recognizes that Sogo and Koehne’s hydraulically powered excavating device is an equivalent of Cronau’s soil/ballast sampling device, and known for the same purpose of taking soil samples, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cronau’s device/method so that the sample confinement tool is coupled to one or more hydraulic lines; and the one or more hydraulic lines are coupled to a hydraulic circuit of the heavy-duty vehicle, as taught by Sogo and Koehne.  See MPEP 2144.06(II).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronau (EP0096431) in view of Sogo (JPH08226117), and further in view of Jaselskis et al. (U.S. Patent 5,091,129).

Regarding claims 6, 13, and 20, Cronau’s modified device is applied as above, but does not disclose the device is operable to vibrate, using the driving tool, until the second end reaches the predetermined depth below the ballast surface.
Jaselskis discloses the device is operable to vibrate (col. 2, lines 36-39), using the driving tool (col. 2, lines 36-39), until the second end reaches the predetermined depth below the ballast surface (as shown in Fig. 4).
Since the art recognizes that Jaselskis’s vibratory driving tool is an equivalent of Cronau’s excavating/sampling device, and known for the same purpose of taking soil samples, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cronau’s device/method so that the device is operable to vibrate, using the driving tool, until the second end reaches the predetermined depth below the ballast surface, as taught by Jaselskis.  See MPEP 2144.06(II).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cronau (EP0096431) in view of Sogo (JPH08226117), and further in view of Jaselskis et al. (U.S. Patent 5,091,129), and further in view of Koehne (U.S. Patent 4,393,691).
 
Regarding claim 7, Cronau’s modified device is applied as above, and further discloses the ballast surface is a bed of a railroad track (as shown in Figs. 1-2; [0006]).
Cronau does not disclose the driving tool is a vibrating tool.
Jaselskis discloses the driving tool is a vibrating tool (col. 2, lines 36-39).
Cronau also does not disclose that the heavy-duty vehicle is a backhoe.
Koehne discloses the heavy-duty vehicle is a backhoe 32 (Fig. 1; col. 6, line 67).
Since the art recognizes that Jaselskis and Koehne’s vibratory driving tool and heavy-duty vehicle are equivalents of Cronau’s driving device and heavy-duty vehicle, and known for the same purpose of taking soil samples, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cronau’s device/method so that the driving tool is a vibrating tool; and the heavy-duty vehicle is a backhoe, as taught by Jaselskis and Koehne.  See MPEP 2144.06(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852